Case: 20-1870   Document: 37     Page: 1   Filed: 04/13/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                    KICHUL SEONG,
                       Appellant

                            v.

  BEDRA INC., BERKENHOFF GMBH, POWERWAY
                GROUP CO. LTD.,
                     Appellees
              ______________________

                       2020-1870
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 01415.
                  ______________________

                 Decided: April 13, 2021
                 ______________________

    KICHUL SEONG, Pyeongtaek, South Korea, pro se.

    REGINALD J. HILL, Jenner & Block LLP, Chicago, IL, for
 appellees. Also represented by BENJAMIN J. BRADFORD.
                  ______________________

     Before NEWMAN, LOURIE, and DYK, Circuit Judges.
 LOURIE, Circuit Judge.
Case: 20-1870      Document: 37      Page: 2     Filed: 04/13/2021




 2                                           SEONG   v. BEDRA INC.



      Ki-Chul Seong appeals from the final written decision
 of the Patent Trial and Appeal Board (the “Board”) holding
 that claims 1–13 and 15 of U.S. Patent 8,822,872 (the “’872
 patent”) are unpatentable because they would have been
 obvious over Tomalin and Nishioka patents and denying
 Seong’s Contingent Motion to Amend. See Bedra Inc. v.
 Seong, No. IPR2018-01415, 2020 WL 355007 (P.T.A.B.
 Jan. 21, 2020) (“Decision”). Seong only appeals from the
 Board’s decision regarding claims 2–5, 10–12 and 16. Be-
 cause the Board did not commit legal error, and substantial
 evidence supports the Board’s factual findings, we affirm.
                          BACKGROUND
      Seong owns the ’872 patent, which is directed to “an
 electrode wire for electro-discharge machining [‘EDM’] and
 [methods] for manufacturing [electrode wires].” ’872 pa-
 tent Abstract. EDM technology employs an electrode wire
 and a high-frequency voltage to perform a cutting process.
 See id. at col. 1 ll. 18–47; see also Fig. 1. The ’872 patent
 explains that pure copper wire has been used for EDM, but
 with three disadvantages: low tensile strength, inferior
 machining accuracy, and slow machining speed. See id. at
 col. 1 ll. 54–64. The inventors purport to address those dis-
 advantages by providing a wire with various materials,
 cracks, and grains.
      The ’872 patent claims a wire that includes three com-
 ponents. A “core” including “a first metal;” “a first alloy
 layer;” and “a second alloy layer formed at an outer portion
 of the first alloy layer.” Id. at col. 16 ll. 20–49; col. 17 l. 9–
 col. 18 l. 6. Cracks are formed in the second alloy layer by
 “twisting the wire with a plurality of rollers.” Id. at col. 16
 ll. 20–44. The “core wire material is erupted onto a surface
 of the electrode wire . . . so that a plurality of grains are
 formed on the surface of the electrode wire.” Id. at col. 16
 l. 20–col. 18 l. 16. Regarding claims 2–5, 10–12, and 16,
 the core material and first alloy material are erupted to-
 gether. See id. Figure 10 illustrates a cross section of a
Case: 20-1870      Document: 37    Page: 3    Filed: 04/13/2021




 SEONG   v. BEDRA INC.                                       3



 wire including a core wire 12, a first alloy layer 22, and a
 second alloy layer 23:




 ’872 patent Fig. 10.
      Particularly relevant to this appeal is the claim term
 “grain.” For context, the ’872 patent description states that
 an “object of the present invention is to make grain frag-
 ments . . . by pushing the softer core wire material onto a
 surface of an electrode wire along [pre-formed] cracks when
 performing elongation and drawing processes.” Id. at col. 4
 ll. 15–27. “[T]he grain including the core wire material, the
 first alloy material, and the second alloy material is dis-
 tributed on the surface of the electrode wire.” Id. at col. 15
 ll. 45–49. The written description notes that “grain includ-
 ing the core wire material is arranged in a direction sub-
 stantially perpendicular to a longitudinal direction of the
 electrode wire” and “grain including at least the second al-
 loy material is surrounded by the core wire material.” Id.
 at col. 4 l. 66–col. 5 l. 5.
     The ’872 patent includes independent claims 1 and 9.
 At issue in this appeal are claims 2–5, which depend from
 claim 1, and claims 10–12 and 16, which depend from
 claim 9.
Case: 20-1870    Document: 37      Page: 4    Filed: 04/13/2021




 4                                        SEONG   v. BEDRA INC.



        1. An electrode wire for electro-discharge ma-
     chining, the electrode wire comprising:
        a core wire including a first metal, the core wire
            having a smooth surface;
        a first alloy layer formed at a boundary region
            between the core wire and a second metal
            plated on an outer surface of the core wire
            due to mutual diffusion between the core
            wire and the second metal; and
        a second alloy layer formed at an outer portion
           of the first alloy layer due to diffusion of the
           first metal to the second metal, the second
           alloy layer having a plurality of cracks
           therein, the plurality of cracks being formed
           by twisting the wire with a plurality of roll-
           ers,
        wherein a core wire material is erupted onto a
          surface of the electrode wire for electro-dis-
          charge machining, which includes at least
          the core wire, the first alloy layer, and the
          second alloy layer, along the cracks appear-
          ing on the second alloy layer, so that a plu-
          rality of grains are formed on the surface of
          the electrode wire, a length of a grain in the
          circumferential direction being more than
          twice a width of the grain, and
        wherein the grain including at least the core
          wire material and a second alloy material is
          distributed onto the surface of the electrode
          wire for electro-discharge machining.
         2. The electrode wire of claim 1, wherein the
     core wire material is erupted together with a first
     alloy material, so that the grain including the core
     wire material, the first alloy material, and the
Case: 20-1870      Document: 37      Page: 5    Filed: 04/13/2021




 SEONG   v. BEDRA INC.                                          5



    second alloy material is distributed on the surface
    of the electrode wire for electro-discharge machin-
    ing.
        3. The electrode wire of claim 2, wherein the
    first metal includes one selected from the group
    consisting of copper, brass, and a copper alloy, and
    the second metal includes one selected from the
    group consisting of zinc, aluminum, tin, and an al-
    loy thereof.
       4. The electrode wire of claim 2, wherein the
    grain including at least the second alloy material is
    surrounded by the core wire material.
       5. The electrode wire of claim 2, wherein the
    grain including the core wire material is arranged
    in a direction substantially perpendicular to a lon-
    gitudinal direction of the electrode wire for electro-
    discharge machining, and has a length twice or ten
    times greater than a width of the grain.
        9. A method of manufacturing an electrode wire
    for electro-discharge machining, the method com-
    prising:
          preparing an intermediate wire rod, which in-
             cludes a first metal and has a first diameter,
             as a core wire;
          plating the core wire with a second metal;
          performing a heat treatment process to make
             the plated core wire representing tensile
             strength of about 500 N/mm.sup.2 or less
             and elongation percentage of 5 or more and
             to form a first alloy layer in at least a bound-
             ary region between the core wire and the
             second metal due to mutual diffusion be-
             tween the core wire and the second metal
             and to form a second alloy layer on an outer
Case: 20-1870     Document: 37      Page: 6    Filed: 04/13/2021




 6                                         SEONG   v. BEDRA INC.



            portion of the first alloy layer through diffu-
            sion of the first metal to the second metal;
         forcibly twisting the electrode wire between a
            plurality of rollers in at least one of up,
            down, left, and right directions; and
         forming a grain including at least a core wire
            material and a second alloy material on a
            surface of the electrode wire for electro-dis-
            charge machining by erupting the core wire
            material through a crack appearing on the
            second alloy layer when performing a fine
            wire process of making the electrode wire
            for electro-discharge machining which in-
            cludes the first alloy layer, the second alloy
            layer, and the core wire and has a second
            diameter.
         10. The method of claim 9, wherein, in the form-
     ing of the grain on the surface of the electrode wire
     for electro-discharge machining, the core wire ma-
     terial is erupted together with a first alloy material,
     so that the grain including the core wire material,
     the first alloy material, and the second alloy mate-
     rial is formed.
        11. The method of claim 10, wherein the core
     wire is plated with the second metal through one of
     an electroplating scheme, a dip-plating scheme,
     and a chemical plating scheme.
        12. The method of claim 10, wherein the first
     metal includes one selected from the group consist-
     ing of copper, brass, and a copper alloy, and the sec-
     ond metal includes one selected from the group
     consisting of zinc, aluminum, tin, and an alloy
     thereof.
 ’872 patent col. 16 l. 20–col. 18 l. 15 (emphases added).
Case: 20-1870      Document: 37     Page: 7    Filed: 04/13/2021




 SEONG   v. BEDRA INC.                                         7



         16. The method of claim 9, wherein, in the form-
     ing of the grain on the surface of the electrode wire
     for electro-discharge machining, the core wire ma-
     terial is erupted together with a first alloy material,
     so that the grain including the core wire material,
     the first alloy material, and the second alloy mate-
     rial is formed on the surface of the electrode wire for
     electro-discharge machining.
 J.A. 4614 (Seong’s conditional replacement amended
 claim) (emphasis added).
    Bedra Inc., Berkenhoff GmbH, and Powerway Group
 Co. Ltd. (“Bedra”) filed a petition for inter partes review
 of claims 1–13 and 15 of the ’872 patent on July 17,
 2018, and the Board instituted review. Seong filed a
 Contingent Motion to Amend proposing new claim 16,
 which Bedra opposed. At oral argument, Seong con-
 ceded that independent claims 1 and 9 are unpatenta-
 ble. See Decision at *13. Seong also conceded that the
 teachings of Tomalin and Nishioka would have been
 combined by a skilled artisan. Id. at *15. In the Board’s
 final written decision, the Board concluded that claims
 1–13 and 15 and proposed claim 16 would have been ob-
 vious in view of U.S. Patent 5,945,010 (“Tomalin”) and
 U.S. Patent 3,326,025 (“Nishioka”). The Board found
 that Tomalin taught all of the claim limitations except
 for twisting the wire with rollers, which the Board
 found was taught by Nishioka. Id. at *14. The Board
 subsequently denied Seong’s request for rehearing.
 Seong appealed, and we have jurisdiction under 28
 U.S.C. § 1295(a)(4)(A).
                          DISCUSSION
     We review the Board’s legal determinations de novo, In
 re Elsner, 381 F.3d 1125, 1127 (Fed. Cir. 2004), but we re-
 view the Board’s factual findings underlying those deter-
 minations for substantial evidence, In re Gartside, 203 F.3d
 1305, 1316 (Fed. Cir. 2000).
Case: 20-1870     Document: 37     Page: 8    Filed: 04/13/2021




 8                                        SEONG   v. BEDRA INC.



      The parties agree that the Board correctly construed
 the claim term “grain” as “a grouping of materials.” See
 Appellant’s Br. 11; Decision at *11. The Board noted that
 it did “not interpret this language to mean that each indi-
 vidual component of the ‘grain,’ i.e., each of the grouped
 core, first alloy, and second alloy materials, must all neces-
 sarily be exposed at the surface of the wire to the outside
 environment.” Decision at *12. The Board instead “inter-
 pret[ed] the claim language only to require that at least one
 of these materials, part of the grain, is exposed at the sur-
 face of the wire, while other components may be further
 beneath the surface as shown in the Specification’s Figure
 10, where three materials are present and in a group at the
 surface of the wire, but potentially only one material of the
 group is exposed.” Id.
     Seong refers to certain claim limitations that include
 the term “grain” as the “grain clauses” and contends that
 the Board misconstrued these “grain clauses.” Appellant’s
 Br. 12–13 (citing claims 2, 10, and 16); see supra Back-
 ground (identifying Seong’s so-called “grain clauses” by em-
 phases added to the claims listing). Seong argues that the
 grain clauses require that each of the core wire material,
 the first alloy material, and the second alloy material be on
 the surface of the electrode wire in a grain at least once.
 See Appellant’s Br. 7, 12–13. Seong thus provides the same
 proposed construction for all three of the grain clauses: “the
 grouping of materials comprising the core wire material,
 the first alloy material, and the second alloy material with
 some of each of those three materials being on the surface
 of the electrode wire for electro-discharge machining.” Id.
 at 13. Seong argues that the Board’s construction effec-
 tively requires only one material on the surface of a wire
 and that this was an error central to the Board’s obvious-
 ness determination because Tomalin discloses a wire with
 two materials on a wire’s surface but not three. See id. at
 12–13.      Bedra disputes Seong’s assertion regarding
Case: 20-1870      Document: 37     Page: 9    Filed: 04/13/2021




 SEONG   v. BEDRA INC.                                        9



 whether Tomalin teaches two or three materials on the sur-
 face of a wire. See Decision at *17.
     Bedra responds that the Board did not err in claim con-
 struction, and that, regardless of this court’s determination
 on the construction issue, the Board properly found the
 claims unpatentable. See Appellees’ Br. 28–19. Bedra ar-
 gues that the specification does not support a construction
 of the grain clauses requiring three materials on the sur-
 face of the wire, as confirmed by the plain language of the
 claims. See id. at 33–38. Bedra also contends that Seong’s
 claim construction challenge is irrelevant because the
 claims would have been obvious based on Tomalin and
 Nishioka even under Seong’s proposed construction. See
 id. at 2, 21. Bedra asserts that Seong’s expert conceded
 that three materials would be on the surface of Tomalin’s
 wire based on the wire drawing process. See id. at 21.
 Bedra further argues that the record provides substantial
 evidence supporting the Board’s conclusions.
      We reject Seong’s contention that the Board erred in its
 claim construction determination. “Claim interpretation is
 a question of law.” Elmer v. ICC Fabricating, Inc., 67 F.3d
 1571, 1574 (Fed. Cir. 1995). The claims are given their
 broadest reasonable interpretation consistent with the
 specification because the inter partes review petition was
 filed before November 13, 2018. See Game & Tech. Co. v.
 Wargaming Grp. Ltd., 942 F.3d 1343, 1351 (Fed. Cir. 2019);
 see also Cuozzo Speed Techs., LLC v. Lee, 136 S. Ct. 2131,
 2142, 195 L. Ed. 2d 423 (2016). The grain clause claim lan-
 guage specifies (1) that “the grain” is distributed on the
 surface of the electrode wire and (2) that the grain includes
 the core wire material, the first alloy material, and the sec-
 ond alloy material. The Board correctly determined that
 the broadest reasonable interpretation of grain does not re-
 quire that all three of the core wire material, the first alloy
 material, and the second alloy material be distributed on
 the surface of the electrode wire. Seong is correct that
 claim 1 recites two grain materials and claim 2 recites
Case: 20-1870    Document: 37      Page: 10    Filed: 04/13/2021




 10                                       SEONG   v. BEDRA INC.



 three grain materials, but the grain clauses do not clearly
 require that every component of a grain be on the surface
 of the electrode wire.
     Seong argues that eruption of the core wire material
 and the first alloy material together as recited in claim 2
 describes a causal event that results in both materials’
 presence on the surface of the wire. See Appellant’s Br. 19–
 20. Claim 2’s eruption limitation fails, however, to estab-
 lish that the first alloy material becomes distributed on the
 surface of the wire. Claim 2 does not state that the mate-
 rials are erupted together “onto the surface of the wire.” Id.
 In contrast, claim 1 actually specifies that when the core
 wire material is erupted it “is erupted onto a surface of the
 electrode wire.” ’872 patent col. 16, ll. 33–40. Further-
 more, as shown below, Figure 10 illustrates a grain embod-
 iment where the first alloy material is erupted together
 with the core material, but the first alloy material does not
 reach the surface of the wire.




 ’872 patent Fig. 10 (annotated). We acknowledge that the
 specification contains exemplary wires with three materi-
 als distributed on their surfaces, but the claim language
 does not limit the claims accordingly. We therefore agree
 with the Board’s claim construction determination.
Case: 20-1870     Document: 37   Page: 11    Filed: 04/13/2021




 SEONG   v. BEDRA INC.                                   11



     After construing the grain limitations, the Board con-
 cluded that claims 2–5, 10–12, and 16 would have been ob-
 vious in view of the prior art combination of Tomalin and
 Nishioka. See Decision at *27. That is a factual finding
 subject to appellate review for substantial evidence. In re
 Cuozzo Speed Techs., LLC, 793 F.3d 1268, 1280 (Fed. Cir.
 2015) (“What a reference teaches and the differences be-
 tween the claimed invention and the prior art are questions
 of fact which we review for substantial evidence.”) (citing
 In re Baxter Int’l, Inc., 678 F.3d 1357, 1361 (Fed. Cir.
 2012)). A finding is supported by substantial evidence if a
 reasonable mind might accept the evidence as adequate to
 support the finding. Consol. Edison Co. v. NLRB, 305 U.S.
 197, 229 (1938).
     Substantial evidence supports the Board’s finding that
 claims 2–5, 10–12, and 16 would have been obvious in view
 of Tomalin and Nishioka. The Board determined that “the
 Tomalin-Nishioka combination teaches an electrode wire
 having a core material (α brass), a first alloy material (γ
 brass), and a second alloy material (ε brass) grouped to-
 gether as a grain at the wire’s surface,” wherein the core
 material and first alloy material “are erupted together
 through an ε brass surface when it is cracked.” Decision at
 *22–23. To support this finding, the Board relied on nu-
 merous disclosures from Tomalin, admissions made by
 Seong’s expert, and a declaration from Dr. Dandridge
 Tomalin, the named inventor of the Tomalin patent.
     Tomalin’s Figure 9, as annotated by Dr. Tomalin, be-
 low, is a graph comparing a wire’s measured content, dis-
 playing three materials in three layers:
Case: 20-1870    Document: 37      Page: 12    Filed: 04/13/2021




 12                                       SEONG   v. BEDRA INC.




 See Decision at *17–18. The Board determined that Fig-
 ure 9 is a profile of Example/Specimen 1 and is descriptive
 of the materials found in Example/Specimen 3. Id. at *18–
 21. Dr. Tomalin opined, and Seong’s expert confirmed,
 that Example/Specimen 1 having the composition shown in
 Figure 9 would include the three alloy layers on the outside
 of the wire after it was drawn and cracked, with the α and
 γ brass layers erupting together due to strain from the
 cracking process. Id. at *20–22. The appearance of the
 cracks define a grain pattern. Id. at *22; see also Tomalin
 Figures 3, 4. The Board thus concluded that Tomalin and
 Nishioka teach all three materials in a grain on the surface
 of a wire.
     Seong conceded that Tomalin discloses two materials
 on or grouped at the surface of an electrode wire but argues
 that the claims require a third material on the wire sur-
 face. See Appellant’s Br. 2–3; see also Decision at *13–14,
 *17. Substantial evidence supports the Board’s finding
 that the prior art teaches all three materials being on the
 surface. In any event, as we concluded above, however, the
 grain clauses of claims 2–5, 10–12 and 16 do not require
 that each of the core wire material, the first alloy material,
Case: 20-1870     Document: 37   Page: 13    Filed: 04/13/2021




 SEONG   v. BEDRA INC.                                   13



 and the second alloy material be distributed on the surface
 of the electrode wire. Seong’s argument that Tomalin does
 not disclose a third material on the wire surface thus does
 not support patentability. In view of claim construction,
 Seong’s concessions, and the substantial evidence support-
 ing the Board’s factual findings, we affirm the Board’s ob-
 viousness determination and denial of Seong’s contingent
 motion to amend proposing new claim 16.
                         CONCLUSION
     We have considered Seong’s remaining arguments but
 find them unpersuasive. Accordingly, the Board’s final
 written decision is affirmed.
                         AFFIRMED